Exhibit 10.1

 

LOGO [g804467image002.jpg]

 

October 13, 2014  

Dean Carter

Chief Human Resources Officer

Ronald D. Boire

7 Blanchard Drive

Warwick, NY 10990

 

Sears Holdings Management Corporation

3333 Beverly Road B6-169B

Hoffman Estates, IL 60179

PH: 847-286-1548

Email: dean.carter@searshc.com

 

Re: Separation from Service

Dear Ron:

This letter agreement (“Letter Agreement”) memorializes our discussions related
to your resignation as Executive Vice President, Chief Merchandising Officer and
President – Sears Full Line Stores and Kmart Formats of Sears Holding
Corporation (the “Company”) to serve as Acting President and Chief Executive
Officer of Sears Canada Inc. (“Sears Canada”), effective as of October 15, 2014
(the “Resignation Date”).

In consideration of the mutual agreements, provisions, and covenants contained
in this Letter Agreement, the Company and you hereby agree as follows:

 

1. Separation from Service. Effective as of the close of business on the
Resignation Date, you hereby resign your employment with the Company, and
concurrently resign from all offices and directorships you hold with the Company
or any of its affiliates (other than Sears Canada). You acknowledge and agree
that for purposes of all plans, agreements, policies, and arrangements of the
Company and its affiliates (other than Sears Canada) in which you participated
or to which you were a party (including, without limitation, that certain offer
letter dated as of February 10, 2012 (the “Offer Letter”) and that certain
Executive Severance Agreement, dated as of January 8, 2012 (the “Severance
Agreement”), in each case by and between the Company and you), your resignation
from your positions with the Company and its affiliates (other than Sears
Canada) on the Resignation Date shall be a voluntary resignation for purposes of
the Severance Agreement. Moreover, in the case of any such plan, agreement,
policy, or arrangement that includes the concept of resignation with “good
reason” or a similar term of like meaning, you agree that your resignation shall
be considered to have been made without “good reason” (or such similar term).

 

2. Vesting of Certain Long-Term Incentive Compensation. Notwithstanding any
provision of your Offer Letter or any award letter or other agreement to the
contrary, the Company agrees that, effective as of your Resignation Date, you
shall be fully vested in the long-term cash and equity awards set forth on
Exhibit A hereto, and these awards shall be paid or settled, as applicable, as
soon as practicable thereafter (but in no event later than March 15, 2015). Any
other cash or equity long-term incentive compensation award, to the extent not
vested as of the Resignation Date, shall be automatically forfeited as of the
Resignation Date.

 

3. Restrictive Covenants. For the avoidance of doubt, you acknowledge and agree
that your Resignation Date constitutes your “Date of Termination” for purposes
of the Severance Agreement, and as such you are subject to the covenants set
forth in Sections 3 through 9 of the Severance Agreement. Notwithstanding the
foregoing, the Company agrees that your employment with Sears Canada following
the Resignation Date shall not constitute a breach of Section 4(c) of the
Severance Agreement.



--------------------------------------------------------------------------------

4. Miscellaneous.

 

  (a) Amendments. This Letter Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.

 

  (b) Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to
conflict of laws principles thereof.

 

  (c) Entire Agreement. By signing this Letter Agreement, you acknowledge and
agree that you have no rights to any further compensation or benefits under the
Offer Letter or Severance Agreement. This Letter Agreement constitutes the
complete understanding between the parties hereto relating to the subject matter
hereof, and supersedes in its entirety any prior oral or written agreements,
understandings, or representations relating to the subject matter hereof;
provided, however, that Section 3 through 22 of the Severance Agreement shall
survive with respect to your obligations and the Company’s and its affiliates’
rights referenced in Section 3 of this Letter Agreement as if fully set forth
herein.

Please confirm your agreement to the foregoing by executing this Letter
Agreement as indicated below.

Sincerely,

/s/ Dean Carter

Dean Carter

Acknowledged and Agreed:

 

/s/ Ronald D. Boire                                                           
10/14/14 Ronald D. Boire   Date



--------------------------------------------------------------------------------

Exhibit A

Ronald D. Boire

Unvested Incentive Compensation

Restricted Stock Awards

 

Grant Date   

Shares/Units

Granted

   Equity Type    Stock Plan Year    Vest Date 01/09/2012    25,000    RSS   
2006    01/09/2015

Cash Awards

 

Grant Date    Grant Amount    Vest Date    Grant Reason 03/24/2014       
$202,958        01/09/2015        Cash Rights – LE 11/13/2012       
$121,377        01/09/2015        Cash Rights – CAN 09/11/2012       
$52,505        01/09/2015        Cash Rights – SHO Total:        $376,840       
      

The $50,000 paid to you on October 15, 2014 as the final installment of your
sign-on bonuses payable to you under your Offer Letter shall not be subject to
the repayment provisions otherwise set forth in the Offer Letter.